Citation Nr: 1002208	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at the Wichita Clinic on June 1, 2009.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from May 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 decision of the Department 
of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas.  

In November 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  On June 1, 2009, the Veteran received medical services 
for a nonservice- connected disability at the Wichita Clinic, 
a non-VA medical facility for which he incurred medical 
expenses.  

2.  The emergency services provided on June 1, 2009, were not 
of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health.  

3.  At the time of the care, the Veteran had coverage under a 
health-plan contract for payment or reimbursement of expenses 
incurred secondary to such care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at the Wichita 
Clinic, a non-VA facility, on June 1, 2009, have not been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2009).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred at the Wichita Clinic 
on June 1, 2009.  A review of the transcript of his hearing, 
held in November 2009, shows that he and his wife essentially 
testified that in May 2009, he had received two treatments 
for nosebleeds at a private health care provider (apparently 
also the Wichita Clinic, although this is not entirely 
clear), that VA had billed Blue Cross for the costs of that 
care, and that they had a good-faith impression that any 
follow-up treatment for nosebleeds would be handled through 
"global-type" billing.  It was further argued that the 
Veteran had sustained nosebleeds about six times prior to 
their seeking the June 1, 2009 treatment "before we finally 
thought we better do something about it," and that VA 
personnel had (apparently during the course of the first two 
treatments) told the Veteran (or his spouse) that VA would 
pay for his care (i.e., for the first two treatments), that 
they assumed that the billing would be handled through a 
"global-type" system, and that they were not specifically 
told that they would have to obtain authorization prior to a 
third treatment.  

With regard to private insurance, the following testimony was 
recorded:

JUDGE: [long pause] Okay. [pause] Well 
really, this-this-ah these regulations 
are pretty specific and they cite certain 
elements that have to be met and either 
one of which, in your case, it appears 
that you have private insurance.

[Appellant's spouse]: [pause] Yeah, but 
the VA said that they would pay for it.  
They said that they would take it under 
VA auspice.

Service connection is in effect for traumatic brain disease 
(apparently with four associated disabilities), chronic 
cystitis, impairment of sphincter control.  The Veteran's 
combined rating is 100 percent, and he is receiving special 
monthly compensation on account of the need for aid and 
assistance.  

The Veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
medical care at the Wichita Clinic on June 1, 2009, nor was 
an application for authorization made to VA within 72 hours 
of these treatments.  

For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility on June 1, 2009.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the medical services rendered to the 
Veteran were not for a medical emergency of such nature that 
delay would have been hazardous to life or health.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As noted above, at the 
November 2009 hearing, the Veteran's spouse testified that he 
had sustained nosebleeds about six times prior to their 
seeking the June 1, 2009 treatment.  See also June 1, 2009 
Wichita Clinic report (noting inter alia that the Veteran was 
in no apparent distress, and that "at this point, he does 
not have active epistaxis").  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The Veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008 (prior to the Veteran's claim).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if a veteran satisfied the requirements for 
such payment.  Under both the new version (as with the old 
versions), the conditions set out in the remainder of the 
statute must be met in order for VA to make payment or 
reimbursement.  

In this case, there is no dispute as to whether or not the 
Veteran had private health care coverage.  Therefore, 
although the Veteran has not been apprised of the revised 
version of § 1725, the Board finds that there is no prejudice 
to the Veteran by this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, in June 2009, the VAMC essentially denied the 
claim based on a finding that the Veteran has private health 
care coverage (i.e., Blue Cross).  This fact was not disputed 
at the Veteran's hearing.  See also VA "patient inquiry" 
sheet (noting health insurance information).  

The claims file contains a treatment report from the Wichita 
Clinic, which indicates treatment for recurrent epistaxis on 
June 1, 2009.  The report notes the following:

He presents for recurrent epistaxis.  He 
is a patient of Veterans Administration, 
which does not have an otolaryngologist.  
He did not want to drive to Kansas City.  
He obtained permission from them for 
coverage through TriCare and PPK for 
Wichita Clinic services.  This patient 
has been treated in the past for 
cauterization of septum.  Right-sided 
epistaxis does occur.  

The Board finds that the claim must be denied.  While the 
Veteran's epistaxis (nosebleed) was clearly discomforting, 
the record shows that at the time of the care in issue, the 
Veteran had coverage under a health-plan contract (i.e., Blue 
Cross) for payment or reimbursement of expenses incurred 
secondary to such care.  The condition that a veteran not be 
entitled to care or services under any other health-plan and 
has no other contractual or legal recourse against a third 
party, has not been met.  

VA is not authorized to pay or reimburse unauthorized medical 
expenses where a health-plan contract covers the cost of 
medical expenses either in whole or in part.  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the Veteran does 
not meet one of the criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage 
under 38 C.F.R. § 17.1002(g)), all of which must be met to 
warrant reimbursement, it is not necessary to analyze whether 
the claim meets the additional Section 1725 requirements.  
See 38 C.F.R. § 17.1002.  

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received was not pre-
authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when, as is the case here, a 
Veteran has other health coverage that can provide at least 
partial payment or reimbursement, the Board must deny the 
Veteran's appeal.  

To the extent that the notations in the report from the 
Wichita Clinic indicate that VA had approved the treatment, 
when read in context, these notations appear to have been 
based on the Veteran's verbal assertions, which referred to 
his first two treatments for nosebleeds.  Finally, the Board 
has considered the Veteran's argument that he should have 
been told that any additional treatment (i.e., after his 
first two treatments) would require authorization.  To the 
extent that this argument may be read to assert that 
reimbursement is warranted due to "bad advice" from VA 
personnel, this is not a basis for reimbursement.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate 
advice would not create any legal right to benefits where 
such benefits are otherwise precluded); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.").  In any event, VA authorization of 
the treatment in issue is not shown.  Furthermore, the Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable.  38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 
429 (1992); Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).  The claim for payment or reimbursement 
lacks legal merit, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the Board finds that payment or reimbursement by 
VA for medical services at the Wichita Clinic, a non-VA 
facility, on June 1, 2009, under 38 U.S.C.A. §§ 1725 and 1728 
and 38 C.F.R. §§ 17.120, 17.1002, is not warranted.  38 
U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist. Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In this case, however, there is no indication in the VCAA 
that Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist.   




ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


